Title: To Thomas Jefferson from Moses Younglove, 12 December 1806
From: Younglove, Moses
To: Jefferson, Thomas


                        
                            Sir,
                            
                            
                                12 December 1806
                            
                        
                        The Republicans of the County of Columbia actuated by a lively sense of the inestimable blessings derived to
                            the United States under the auspices of your Administration, and solicitous of preserving to our Countrey the benefits
                            resulting from your sagacity and experience, have perceived with sincere regret, the intimation of your wish to decline
                            another Election to the important station you now hold, We are not unconscious of the weight of the principle of rotation
                            in offoice, and the unsalutary precedent of infringing that essential safeguard of the public liberties,—But while we
                            acknowledge the value and correctness of this axiom, we conceive that speculative systems should yield to National
                            interest, and that eminent talents and distinguished patriotism create a paramount obligation on their possessors to an
                            obedience to the Public Will and devotion to the Public good,—Impressed with these Considerations, we have deemed it
                            incumbent on us to express our most hearty and unequivocal approbation of your past Official conduct, and to intreat you
                            to acquiesce with the earnest desires of your Constituents, by refraining from a refusal again to become the object of
                            their choice, and the Candidate for their highest Suffrages,—
                        Although from the unexampled felicity to which your benign Administration has conducted the afairs of the
                            United States, we have little reason to deprecate the confideing of them to the hands of whomsoever might probably be your
                            successor, Yet the consequence of political union and harmony to the American Republic, during the conflicts which agitate
                            the European World and have so direct an influence on our Countrey, impel us to declare our anxiety that we may survive
                            the dangers of the distant tempest under the guidance of your Wisdom and intelligence; and witness another Presidential
                            Election unembarrassed by the delicacy of a selection between Candidates of rival Merits, and unsullied by a contention
                            between brethren of the same Political faith,—Confident that in these sentiments our voice is in unison with the feelings
                            and views of the great body of your Constituents, and relying on your disinterested readiness to sacrafice Personal
                            considerations to the welfare of your Fellow-Citizens, We can but repeat our hope that you will accede to the general
                            wish, and consent to remain the first in Authority, as you are first in the Respect and Affections of your Countrey.—
                        By order of the meeting
                        
                        
                            
                            Moses Younglove 
                     
                     Chairman
                        
                    
                     A true Extract from the Minutes.—
                                          
                  
                            Erastus Pratt Secy.
                            
                        
               